D'Ambrosio v Roswell Park Cancer Inst. Corp. (2022 NY Slip Op 04851)





D'Ambrosio v Roswell Park Cancer Inst. Corp.


2022 NY Slip Op 04851


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND WINSLOW, JJ.


453 CA 21-00684

[*1]MICHAEL D'AMBROSIO, CLAIMANT-RESPONDENT,
vROSWELL PARK CANCER INSTITUTE CORPORATION, DEFENDANT-APPELLANT. (CLAIM NO. 135157.) 


CONNORS LLP, BUFFALO (MICHAEL J. ROACH OF COUNSEL), FOR DEFENDANT-APPELLANT.
FARACI LANGE, LLP, BUFFALO (JENNIFER L. FAY OF COUNSEL), FOR CLAIMANT-RESPONDENT.

	Appeal from an order of the Court of Claims (Michael E. Hudson, J.), entered January 8, 2021. The order granted the motion of claimant to have his notice of claim deemed timely served nunc pro tunc. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 10 and 11, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court